Case 1:19-cr-10369-MLW Document 39-1 Filed 04/16/21 Page 1of 3
-.Case 1:19-cr-10369-MLW Document 29-1 Filed 04/02/21 Page 1 of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

v. Criminal No. 19-10369-MLW

BINTU TOURE,
Defendant,

Neue? Norm? Nee? “None See Nee eee See”

 

ORDER OF FORFEITURE (MONEY JUDGMENT)
WOLF, S.D.J.

WHEREAS, on September 27, 2019, the United States Attorney for the District of
Massachusetts filed atwo-count Information, charging Bintu Toure, (the “Defendant”), with Wire
Fraud; Aiding and Abetting, in violation of 18 U.S.C. §§ 1343 and 2 (Count One) and Money
Laundering Conspiracy, in violation of 18 U.S.C. § 1956(h) (Count Two);

WHEREAS, the Information included a Money Laundering Forfeiture Allegation,
pursuant to 18 U.S.C. § 982(a)(1), which provided notice that the United States intended to seek
the forfeiture, upon conviction of the Defendant of the offense alleged in Count Two of the
Information, of any property, real or personal, involved in such offense, and any property traceable
to such property. The property to be forfeited included, but was not limited to, $629,118, to be
entered in the form of a forfeiture money judgment;

WHEREAS, the Information further provided that, if any of the above-described forfeitable
property, as a result of any act or omission by the Defendant, (a) cannot be located upon the
exercise of due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c)
has been placed beyond the jurisdiction of the Court; (d) has been substantially diminished in

value; or (e) has been commingled with other property which cannot be divided without difficulty,
Case 1:19-cr-10369-MLW Document 39-1 Filed 04/16/21 Page 2 of 3
_Case 1:19-cr-10369-MLW Document 29-1 Filed 04/02/21 Page 2 of 3

the United States is entitled to seek forfeiture of any other property of the Defendant, up to the
value of such assets, pursuant to [8 U.S.C. § 982(b), incorporating 21 U.S.C. § 853(p);

WHEREAS, on January | 1, 2021, at a hearing pursuant to Rule 11 of the Federal Rules of
Criminal Procedure, the Defendant pled guilty to Counts One and Two of the Information,
pursuant to a written plea agreement that he signed on September 18, 2019. Docket No. 6;

WHEREAS, in Section 6 of the plea agreement, the Defendant agreed to forfeit $629,118,
to be entered in the form of an Order of Forfeiture (Money Judgment) on the grounds that such
amount is equal to the amount of money involved in Defendant’s offense;

WHEREAS, $76,673.75 that had been frozen by TD Bank was returned to Victim
Company A from one of the fraudulent accounts, and the government now seeks a forfeiture money
judgment in the amount of $552,445';

WHEREAS, based on the Defendant’s admissions in the written plea agreement and his
guilty plea on January 11, 2021, the United States is entitled to an Order of Forfeiture consisting
of a personal money judgment against the Defendant in the amount of $552,445, pursuant to 18
U.S.C. § 982(a)(1); and

WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure provides that “no
ancillary proceeding is required to the extent that the forfeiture consists of a money judgment.”

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED:

1. The Defendant shall forfeit to the United States the sum of $552,445, pursuant to

18 U.S.C. § 982(a)(1).

 

' As set forth in the Pre-Sentence Report, the total amount of funds wired into bank
accounts controlled by the Defendant was $629,118.92, and $76,673.75 was returned, leaving
$552,445.17.
Case 1:19-cr-10369-MLW Document 39-1 Filed 04/16/21 Page 3 of 3
_Case 1:19-cr-10369-MLW Document 29-1 Filed 04/02/21 Page 3 of 3

2; This Court shall retain jurisdiction in the case for the purpose of enforcing this
Order.

3. The United States may, at any time, move pursuant to Rule 32.2(e) of the Federal
Rules of Criminal Procedure to amend this Order to substitute property having a value not to
exceed the amount set forth in Paragraph | to satisfy the money judgment in whole or in part.

4, The United States may, at any time, pursuant to Rule 32.2(b)(3) of the Federal Rules
of Criminal Procedure and 21 U.S.C. § 853(m), as incorporated by 18 U.S.C. 982(b), conduct
discovery to identify, locate or dispose of forfeitable property or substitute assets, including, but
not limited to, depositions and requests for documents, electronically stored information, and
tangible things.

5; Pursuant to Rule 32.2(b)(4), this Order shall be included in the sentence pronounced
and imposed by the Court at the sentencing hearing, and in the criminal judgment entered by this

Court against the Defendant.

 

pated: owl Lby Ww 2 CNA ta A
™ MARK L. WOLF

Senior United States District Judge
